This was an action of ejectment, on the trial of which the following facts were agreed upon: On 4 November, 1835, the premises in dispute, and of which the defendant was in possession, were mortgaged by him to William D. Mosely. After the mortgage became forfeited, to wit, on 23 November, 1838, the said William D. Mosely, by deed, conveyed his interest in the said mortgaged premises to the lessor of the plaintiff, Charles Fuller. At Spring Term, 1838, of Lenoir, the lessor of the plaintiff obtained a judgment against the defendant Wadsworth, upon which a writ of fi, fa. was issued and levied by the sheriff upon the said Wadsworth's equity of redemption in the said lands; and on the first Monday of July, 1838, the said equity of redemption was sold by the sheriff at public sale, when the lessor of the plaintiff became the purchaser, and on 7 April, 1840, the said sheriff executed to the purchaser a deed for the same. The declaration in ejectment was issued to the county court of Lenoir, at January Term, 1839, and the demise (264) therein stated was on 1 January, 1839. The defendant has never been out of the possession of the premises since the date of his *Page 187 
mortgage to William D. Mosely, and there was no evidence offered by the plaintiff of a notice to the defendant to quit, or demand of possession, before the bringing of this action. The declaration in this case appears from the return of the sheriff, indorsed on the same, to have been served, as follows: "Executed by delivering a copy of this on 31 December, 1838." The defendant had, as it appeared from the record, confessed lease, entry, and ouster, and pleaded not guilty. Upon these facts, the court was of opinion that the plaintiff was entitled to recover, and rendered a judgment accordingly, from which the defendant appealed.
First, the possession of Wadsworth, the mortgagor, was not adverse to Mosely, the mortgagee. Mosely, therefore, had a right to convey, and he did convey to Fuller on 23 November, 1838. Fuller brought ejectment to January Term, 1839, of Lenoir County Court. The date of the demise in the declaration was on 1 January, 1839, when Fuller had a title to the possession. The sheriff, however, returned on the declaration that he had delivered a copy thereof to the defendant "on 31 December, 1838." We think that, as the defendant, at January Sessions, 1839 (after the date of the demise), accepted a copy of this declaration, and entered into the common rule to confess the lease mentioned therein, etc., he was precluded from making any objection on the score of the declaration being served on him by the sheriff before the date of the demise in the said declaration.
Secondly, the mortgage money not having been paid at the day mentioned in the mortgage deed, the mortgagor was thereafter but a tenant at sufferance. In such a case neither notice to quit nor a demand of the possession is necessary before bringing ejectment. Patridge v. Beers, 5 Barn. and Ald., 604; Coote on Mortgages, 326, 327. The mortgagor in such a case can sustain no injury for the want of a demand        (265) of the possession; for he need not defend. Then the judgment is only against the casual ejector, and if the mortgagor surrenders the possession on the service of the declaration, the plaintiff can recover neither damages nor the costs of the ejectment in an action for mesne profits.
PER CURIAM.                                                  Affirmed.
Cited: Williams v. Bennett, 26 N.C. 127; Gilliam v. Moore, 44 N.C. 98;Thompson v. Red, 47 N.C. 413; Jones v. Hill, 64 N.C. 200; Isler v.Koonce, 81 N.C. 382; Oldham v. Bank, 84 N.C. 307; Killebrew v. Hines,104 N.C. 196. *Page 188